USCA11 Case: 21-11905      Date Filed: 02/04/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11905
                   Non-Argument Calendar
                   ____________________

BOBBY KEYS,
                                           Petitioner-Appellant,
versus
WARDEN, FCC COLEMAN,


                                          Respondent-Appellee.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 5:19-cv-00201-BJD-PRL
                   ____________________
USCA11 Case: 21-11905        Date Filed: 02/04/2022     Page: 2 of 4




2                      Opinion of the Court                21-11905


Before ROSENBAUM, ANDERSON and DUBINA, Circuit Judges.
PER CURIAM:
       Appellant Bobby Keys, a federal prisoner, appeals the district
court’s denial of his pro se 28 U.S.C. § 2241 habeas corpus petition.
He argues that the Federal Bureau of Prisons (“BOP”) incorrectly
treated his 150-month mail-fraud sentence and 22-month revoca-
tion-of-supervised-release sentence, imposed at different times, as
consecutive when both judgments were silent as to whether the
sentence would run concurrently or consecutively to any other
sentence. Keys further asserts that, under 18 U.S.C. § 3584(c), the
BOP was required to treat his 2 sentences as a single 172-month
term of imprisonment for purposes of calculating his good-time
credit and failed to do so. After reviewing the record and reading
the parties’ briefs, we affirm the district court’s judgment denying
Keys habeas relief.
                                     I.
       We review de novo questions of law in the denial of a peti-
tion for a writ of habeas corpus. Andrews v. Warden, 958 F.3d
1072, 1076 (11th Cir. 2020).
       Under § 3584(a) of Title 18 of the U.S. Code, “if a term of
imprisonment is imposed on a defendant who is already subject to
an undischarged term of imprisonment, the terms may run concur-
rently or consecutively[.] . . . Multiple terms of imprisonment im-
posed at different times run consecutively unless the court orders
USCA11 Case: 21-11905        Date Filed: 02/04/2022     Page: 3 of 4




21-11905               Opinion of the Court                        3

that the terms are to run concurrently.” 18 U.S.C. § 3584(a). In
Setser v. United States, the Supreme Court held that, under
§ 3584(a), the district court has the exclusive authority to deter-
mine whether a sentence is to run concurrently or consecutively to
any other sentence and that § 3621(b) does not grant any such au-
thority to the BOP. Setzer, 566 U.S. 231, 239, 132 S. Ct. 1463, 1470
(2012). Section 7B1.3(f) of the Federal Sentencing Guidelines states
that “[a]ny term of imprisonment imposed upon the revocation of
probation or supervised release shall be ordered to be served con-
secutively to any sentence of imprisonment that the defendant is
serving, whether or not the sentence of imprisonment being served
resulted from the conduct that is the basis of the revocation of pro-
bation or supervised release.” U.S.S.G. § 7B1.3(f).
       The record demonstrates that the district court correctly
found that the BOP properly treated Keys’s sentences as consecu-
tive because they were imposed at different times, and both judg-
ments were silent as to whether the sentence would run concur-
rently or consecutively to any other sentence. See 18 U.S.C. § 3584.
The record indicates that the courts sentenced Keys for his viola-
tions of supervised release and his mail fraud convictions at differ-
ent times, and the courts did not state in either judgment that the
sentences were to run concurrently. Although the sentencing
courts had the discretion to choose whether to run the sentences
concurrently or partially concurrently, they did not exercise that
discretion. Thus, the BOP correctly treated the sentences as
USCA11 Case: 21-11905        Date Filed: 02/04/2022    Page: 4 of 4




4                      Opinion of the Court               21-11905

consecutive, and the district court did not err in denying Keys ha-
beas relief on this ground.
                                II.
       The record shows that Keys, for the first time on appeal, ar-
gues that the BOP was required to treat his sentences as a single
term of imprisonment for the purposes of calculating good-time
credit. Keys contends that his 22-month sentence for violations of
supervised release and his 150-month sentence for mail fraud
should be aggregated into one single 172-month sentence for pur-
poses of good time credit. However, because Keys raises this issue
for the first time on appeal, we will not consider it. See Boyd v.
Warden, 856 F.3d 853, 877 (11th Cir. 2017).
       Based on the aforementioned reasons, we affirm the district
court’s order denying relief on Keys’s § 2241 petition.
      AFFIRMED.